DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3, 6 and the cancellation of claims 4, 5 and 11.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a side pumping element as described in the specification at [0031] referring to figures 2 and 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and all claims dependent therefrom, 2, 3, 6-10) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state “an output coupler located inside the resonator cavity”. The resonator cavity of a laser is conventionally described as being the area on the optical path between the two end mirrors of the device for a standing wave cavity. Thus “located inside the resonator cavity” is understood to be positioning the output coupler between the end mirrors “SLM” and “M2” in figures 1 and 2 of the instant application. As seen in these figures, the output coupler is in fact “M2” and “M2” cannot reasonably be said to be between the “SLM” and itself. The written description is also not found to support the output coupler located inside the resonator cavity. It is therefore not clear that the Applicant had possession of the claimed invention at the time of filing.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
With respect to the previous drawing objection, the Applicant has argued figures 2 and 3 show side pumps via “an arrow with reference numeral 12”.
The Examiner maintains the previous objection as it is unclear how an element number with no other graphically illustrated features represents a pumping source. Further, straight lines are seen near the labels “12” in the figures but no arrows are able to be seen.
The Examiner suggests, at a minimum, that a box be drawn at/around the labels “12” to be representative of the disclosed pump sources.
With respect to claim 1, the Applicant has argued Bell does not teach use of second harmonic generation within the device (Remarks, pg.7).
The Examiner notes that Bell was not relied upon to teach such second harmonic operation, making the argument largely moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes the Baer reference is no longer relied upon in the 103 rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (“Intracavity generation of low-loss radial-order Laguerre-Gaussian modes using digital holograms”; Laser Resonators, Microresonators, and Beam Control XVIII, edited by Alexis V. Kudryashov, Alan H. Paxton, Vladimir S. Ilchenko, Lutz Aschke, Proc. of SPIE Vol. 9727, 97271K © 2016 SPIE) in view of Fallahi et al. (US 2019/0312408).
With respect to claim 1, Bell teaches a laser having an associated single resonator cavity (fig.1), the laser apparatus including: a laser pump (fig.1 pump); a rear optical element/s (fig.1 HR/HT fold mirror); a Brewster window to control polarization (fig.1 Brewster window; Brewster window inherently functioning to select from S and P polarization states); a laser generator medium (fig.1 Nd:YAG); and an output coupler (fig.1 right hand 90% mirror); and a spatial light modulator that controls one or more of the phase and the amplitude of the fundamental laser beam to a high-order (fig.1 SLM, abstract), wherein the spatial light modulator modulates the high-order fundamental beam (fig.2, abstract). Bell does not teach a nonlinear crystal located inside the resonator cavity for second harmonic generation of the higher-order modes, the use of phase-matching with the nonlinear crystal, or the output coupler to be inside the resonator cavity.  Fallahi teaches a similar laser which includes a pump (fig.4 #118), a gain medium (fig.4 #110, can be solid state-[0007]]), a folded cavity (fig.4 via #122/414/426), a Brewster window (fig.4 #BF), a higher-order mode selecting element (fig.4 #126) and a nonlinear crystal for second harmonic generation (fig.4 #430, [0054]), using phase matching ([0054]), before the output coupler (fig.4 #414) which is inside the resonator. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a nonlinear crystal in the system of Bell before the output coupler as demonstrated by Fallahi in order to produce an alternate wavelength output useful in many applications such as machining or communications, to further make use of phase matching as taught by Fallahi in order to have high conversion efficiency, and the use of an output coupler within the cavity to allow for a desired output point/direction for detection or alternate configurations to direct the output light. 
With respect to claim 2, Bell, as modified, teaches the nonlinear crystal is located inside the resonator cavity before the output coupler (see claim 1 rejection above). 
With respect to claim 3, Bell teaches the rear optical element/s creates a standing or travelling wave resonator (fig.1, standing wave via the element being a reflector).  
With respect to claim 4, Bell teaches the laser further includes at least one optical element that 
With respect to claim 6, Bell teaches the spatial light modulator (fig.1 SLM) designed to operate as a digitally addressed holographic mirror to display a gray-scale image (pg.4 para. 1, fig.2 digital holograms).  
With respect to claim 7, Bell, as modified, teaches the nonlinear crystal is positioned where the high-order fundamental beam is collinear (fundamental beam would be collinear with the nonlinear element when positioned as outlined in claim 1 above).  
With respect to claim 8, Bell teaches the laser pump is a diode laser pump (pg.3 para. 1).  
With respect to claim 9, Bell teaches the laser generator medium is a Nd:YAG crystal (fig.1 Nd:YAG).  
With respect to claim 10, Bell as modified, teaches the device outlined above, but does not teach the nonlinear crystal is a Potassium Titanyl Phosphate (KTP) crystal.  These nonlinear materials are known in the art to be used with frequency converted lasers (see previous Baer reference). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonlinear crystal of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice allowing for a desired nonlinear material to be selected for manufacturing tolerances.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner particularly notes US 2019/0312408 which teaches a very similar laser apparatus producing higher order modes with an intracavity nonlinear crystal.

The Examiner also directs the Applicant’s attention to the included PTO-892 form for a list of closely related references included an article on Brewster plates/windows.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828